946 A.2d 1027 (2008)
194 N.J. 513
In the Matter of Leonard N. ROSS, an Attorney at Law.
D-81 September Term 2007
Supreme Court of New Jersey.
May 7, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-242, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4)(E), LEONARD N. ROSS of ATLANTIC CITY, who was admitted to the bar of this State in 1992, and who has been temporarily suspended from the practice of law since April 20, 2007, should be disbarred based on discipline imposed in the Commonwealth of Pennsylvania, following respondent's plea of guilty in the United States District Court for the Eastern District of Pennsylvania to wire fraud, honest services mail fraud, and conspiracy to commit extortion, conduct that in New Jersey violates RPC 8.4(b) (criminal conduct that reflects adversely on attorney's honesty, trustworthiness or fitness as a lawyer) and RPC 8.4(c) (conduct involving fraud, dishonesty, deceit or misrepresentation);
And LEONARD N. ROSS having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that LEONARD N. ROSS be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that LEONARD N. ROSS be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by LEONARD N. ROSS pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.